ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Lockheed Martin Corporation, Missiles and     ) ASBCA No. 61237
 Fire Control                                 )
                                              )
Under Contract Nos.    W31P4Q-08-C-0021       )
                       W31P4Q-05-C-0018
                       DAAH01-03-C-1054
                       DAAH01-03-C-0171
                       W31P4Q-11-C-0166
                       W31P4Q-15-C-0103
                       W31P4Q-12-C-0151

APPEARANCES FOR THE APPELLANT:                   Brian T. McLaughlin, Esq.
                                                 John E. McCarthy, Jr., Esq.
                                                 Jonathan M. Baker, Esq.
                                                 Christopher D. Garcia, Esq.
                                                  Crowell & Moring LLP
                                                  Washington, DC

                                                 Thomas A. Lemmer, Esq.
                                                  Dentons US LLP
                                                  Denver, CO

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 Zachary Jacobson, Esq.
                                                 Harry M. Parent, III, Esq.
                                                  Trial Attorneys

                               ORDER OF DISMISSAL

       The government and appellant Lockheed Martin Corporation, Missiles and Fire
Control, acting on behalf of Aerojet Rocketdyne, Inc., are commended for resolving the
underlying dispute. Appellant’s unopposed motion to dismiss the appeal as settled is
granted. The appeal is dismissed with prejudice.

      Dated: October 6, 2020


                                                REBA PAGE
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61237, Appeal of Lockheed Martin
Corporation, Missiles and Fire Control, rendered in conformance with the Board’s
Charter.

      Dated: October 6, 2020



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2